263 F.2d 272
William H. TART, Appellant,v.UNITED STATES of America, Appellee.
No. 14567.
United States Court of Appeals District of Columbia Circuit.
Argued January 22, 1959.
Decided January 29, 1959.
Certiorari Denied April 20, 1959.

See 79 S. Ct. 893.
Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, J.
Mr. John A. Shorter, Jr., (appointed by this court), Washington, D. C., for appellant.
Mr. Edward C. O'Connell, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before FAHY, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of conviction for violation of the narcotic laws, 26 U.S.C. § 4744(a) (Supp. V, 1958). The appeal questions the admissibility in evidence of certain articles claimed to have been procured in an unlawful manner by a member of the Metropolitan Police Department. Upon consideration of uncontradicted testimony as to the relevant circumstances we conclude that the articles in question were not obtained by means of any unlawful conduct on the part of the officer.


2
Affirmed.